Exhibit 10.1

EXECUTION VERSION

SUPPORT AGREEMENT

This Support Agreement (this “Agreement”), dated as of July 6, 2020, is entered
into by and among Sunrun Inc., a Delaware corporation (“Parent”), and 313
Acquisition LLC, a Delaware limited liability company (the “Stockholder”).

RECITALS

WHEREAS, concurrently herewith, Vivint Solar, Inc., a Delaware corporation (the
“Company”), Parent, Viking Merger Sub, Inc., a Delaware corporation and wholly
owned subsidiary of Parent (“Merger Sub”), are entering into an Agreement and
Plan of Merger dated as of the date hereof (as amended, supplemented, restated
or otherwise modified from time to time, the “Merger Agreement”; capitalized
terms used but not otherwise defined in this Agreement shall have the meanings
ascribed to them in the Merger Agreement), pursuant to which (and subject to the
terms and conditions set forth therein) Merger Sub will merge with and into the
Company, with the Company surviving the merger as a wholly owned subsidiary of
Parent (the “Merger”);

WHEREAS, as of the date hereof, the Stockholder is the record and a “beneficial
owner” (within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934, as amended (together with the rules and regulations promulgated
thereunder, the “Exchange Act”)) of and is entitled to dispose of and vote
69,619,557 shares of Company Common Stock (the “Owned Shares”; the Owned Shares
and any additional shares of Company Securities (or any securities convertible
into or exercisable or exchangeable for Company Securities) in which the
Stockholder acquires record and beneficial ownership after the date hereof,
including by purchase, as a result of a stock dividend or distribution, stock
split, recapitalization, combination, reclassification, exchange or change of
such shares, or upon exercise or conversion of any securities but excluding any
shares of Company Common Stock required to be Transferred in connection with a
Permitted Redemption (as defined herein), the “Covered Shares”);

WHEREAS, (a) the Stockholder is a party to that certain stockholders agreement
dated as of October 6, 2014 (as may be amended, supplemented or modified from
time to time, the “Stockholders Agreement”), by and among the Company, the
Stockholder and the Blackstone Parties (as defined in the Stockholders
Agreement) and the other parties listed on the signature pages thereto and
(b) as a condition and inducement to the willingness of Parent to enter into the
Merger Agreement and this Agreement, the Stockholder and the Blackstone Parties
have, solely for the purposes of Section 2.4 of the Stockholders Agreement,
irrevocably approved the transactions contemplated by the Merger Agreement (the
“Stockholder Consent”), including the Company’s entry into and execution of the
Merger Agreement and the consummation of the Merger (subject to the terms and
conditions of the Merger Agreement in accordance with the terms thereof);

WHEREAS, as a condition and inducement to the willingness of Parent to enter
into the Merger Agreement, the parties hereto are entering into this Agreement.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

1. Agreement to Vote.

(a) Prior to the Termination Date (as defined herein), the Stockholder, in its
capacity as a stockholder of the Company, irrevocably and unconditionally agrees
that, at any meeting of the stockholders of the Company (whether annual or
special and whether or not an adjourned or postponed meeting, however called and
including any adjournment or postponement thereof, including the Company
Stockholders Meeting) and in connection with any written consent of stockholders
of the Company or circumstances where the vote of the Company’s stockholders is
sought, the Stockholder shall, and shall cause any other holder of record of any
of the Stockholder’s Covered Shares to:

(i) when such meeting is held, appear at such meeting or otherwise cause the
Stockholder’s Covered Shares to be counted as present thereat for the purpose of
establishing a quorum;

(ii) vote (or execute and return an action by written consent), or cause to be
voted at such meeting (or validly execute and return and cause such consent to
be granted with respect to), all of the Stockholder’s Covered Shares owned as of
the record date for such meeting (or the date that any written consent is
executed by the Stockholder) in favor of the Merger and the adoption of the
Merger Agreement and any other matters necessary or reasonably requested by the
Company for consummation of the Merger and the other transactions contemplated
by the Merger Agreement; and

(iii) vote (or execute and return an action by written consent), or cause to be
voted at such meeting, or validly execute and return and cause such consent to
be granted with respect to, all of the Stockholder’s Covered Shares (1) against
any Company Acquisition Proposal or any action which is a component of any
Company Acquisition Proposal; and (2) against any other action that would
reasonably be expected to (A) materially impede, interfere with, delay, postpone
or adversely affect the Merger or any of the other transactions contemplated by
the Merger Agreement, (B) change the voting rights of any class of capital stock
of the Company, (C) result in a breach of any covenant, representation or
warranty or other obligation or agreement of the Company under the Merger
Agreement or otherwise prevent, impede, frustrate or nullify any provision of
the Merger Agreement or (D) result in a breach of any covenant, representation
or warranty or other obligation or agreement of the Stockholder contained in
this Agreement.

Subject to Section 1(b), the obligations of the Stockholder specified in
Section 1 shall apply whether or not the Merger or any action described above is
recommended by the Board of Directors of the Company or the Board of Directors
of the Company has effected a Company Change of Recommendation.

 

2



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein to the contrary, in the event of a Company
Change of Recommendation made in compliance with the terms of the Merger
Agreement:

(i) the aggregate number of shares of Company Common Stock of the Stockholder
that shall be considered “Covered Shares” for all purposes of this Agreement
shall be automatically modified without any further notice or any action by
Parent or the Stockholder to be only 30,516,552 shares of Company Common Stock
(the “Committed Covered Shares”), such that the Stockholder shall only be
obligated to vote (or execute and return an action by written consent with
respect to) the Committed Covered Shares in the manner set forth in Section 1(a)
with respect to the Covered Shares after giving effect to such modification; and

(ii) the Stockholder, in its sole discretion, shall be free to Transfer (as
defined below), and to vote or cause to be voted, in person or by proxy, all of
the remaining Covered Shares in excess of the Committed Covered Shares (the
“Excess Covered Shares”) in any manner it may choose.

For the avoidance of doubt, in all events the Committed Covered Shares shall be
deemed to be “Covered Shares” for purposes of this Agreement.

2. No Inconsistent Agreements. The Stockholder hereby covenants and agrees that
the Stockholder shall not, at any time prior to the Termination Date, (i) enter
into any voting agreement or arrangement or voting trust with respect to any of
the Stockholder’s Covered Shares that is inconsistent with the Stockholder’s
obligations pursuant to this Agreement, (ii) grant or permit the grant of a
proxy, power of attorney or other authorization or consent with respect to any
of the Stockholder’s Covered Shares that is inconsistent with the Stockholder’s
obligations pursuant to this Agreement, (iii) enter into any Contract or other
undertaking that is otherwise inconsistent with, or would interfere with, or
prohibit or prevent it from satisfying, its obligations pursuant to this
Agreement, (iv) take or permit to take any other action that would in any way
interfere with, or prohibit or prevent it from satisfying, its obligations
pursuant to this Agreement or (v) approve or consent to any of the foregoing.
Any action taken in violation of the foregoing sentence shall be null and void
and the Stockholder agrees that any such prohibited action may and shall be
enjoined.

3. Termination. This Agreement shall terminate upon the earliest of (i) the
Effective Time, (ii) the termination of the Merger Agreement in accordance with
its terms and (iii) the time this Agreement is terminated upon the mutual
written agreement of Parent and the Stockholder (the earliest such date under
clause (i), (ii) and (iii) being referred to herein as the “Termination Date”);
provided, that the provisions set forth in this Section 3, Section 7 and
Sections 10 to 22 shall survive the termination of this Agreement; provided
further, nothing herein shall relieve any party hereto of any liability for
damages resulting from Willful Breach or actual fraud (as defined under Delaware
law) prior to such termination.

 

3



--------------------------------------------------------------------------------

4. Representations and Warranties of the Stockholder. The Stockholder hereby
represents and warrants to Parent as to itself as follows, provided, however,
that Parent acknowledges and agrees that the Stockholder makes no
representations or warranties with respect to any shares of Company Common Stock
required to be Transferred in connection with a Permitted Redemption from and
after the date of such Transfer:

(a) The Stockholder is a beneficial owner (within the meaning of Rule 13d-3
under the Exchange Act) and the only record owner of, and has good, valid and
marketable title to, the Covered Shares, free and clear of Liens other than as
created by this Agreement or arising in connection with a Permitted Redemption.
As of the date hereof, other than the Owned Shares, the Stockholder does not own
beneficially or of record any Company Securities (or any securities convertible
into Company Securities) or any interest therein.

(b) The Stockholder (i) except as provided in this Agreement, has full voting
power, full power of disposition and full power to issue instructions with
respect to the matters set forth herein, in each case, with respect to the
Stockholder’s Covered Shares, (ii) has not entered into any voting agreement or
arrangement or voting trust with respect to any of the Stockholder’s Covered
Shares that is inconsistent with the Stockholder’s obligations pursuant to this
Agreement, (iii) has not granted a proxy, power of attorney or other
authorization or consent with respect to any of the Stockholder’s Covered Shares
that is inconsistent with the Stockholder’s obligations pursuant to this
Agreement and (iv) has not entered into any Contract or other undertaking that
is otherwise inconsistent with, or would interfere with, or prohibit or prevent
it from satisfying, its obligations pursuant to this Agreement.

(c) The Stockholder (i) is a legal entity duly organized, validly existing and,
to the extent such concept is applicable, in good standing under the Laws of the
jurisdiction of its organization, and (ii) has all requisite corporate or other
power and authority and has taken all corporate or other action necessary in
order to, execute, deliver and perform its obligations under this Agreement and
to consummate the transactions contemplated hereby. This Agreement and the
Stockholder Consent have been duly executed and delivered by the Stockholder
and, assuming this Agreement constitutes a legal, valid and binding obligation
of the other parties hereto and thereto, constitute a valid and binding
agreement of the Stockholder enforceable against the Stockholder in accordance
with its terms, subject to the Bankruptcy and Equity Exceptions. The Stockholder
has provided to Parent a true and correct excerpt of each provision of the
Second Amended and Restated Limited Liability Company Agreement of the
Stockholder dated as of September 15, 2019, as amended (the “Stockholder Limited
Liability Company Agreement”) that creates a Lien on any Covered Share.

(d) Other than the filings, notices and reports pursuant to, in compliance with
or required to be made under the Exchange Act, no filings, notices, reports,
consents, registrations, approvals, permits, waivers, expirations of waiting
periods or authorizations are required to be obtained by the Stockholder from,
or to be given by the Stockholder to, or be made by the Stockholder with, any
Governmental Entity in connection with the execution, delivery and performance
by the Stockholder of this Agreement, the consummation of the transactions
contemplated hereby or the Merger and the other transactions contemplated by the
Merger Agreement.

 

4



--------------------------------------------------------------------------------

(e) The execution, delivery and performance of this Agreement and the
Stockholder Consent by the Stockholder do not, and the consummation of the
transactions contemplated hereby and by the Stockholder Consent, and the Merger
and the other transactions contemplated by the Merger Agreement will not,
constitute or result in (i) a breach or violation of, or a default under, the
certificate of incorporation, bylaws or comparable organizational documents of
the Stockholder, (ii) with or without notice, lapse of time or both, a breach or
violation of a termination (or right of termination) of or a default under, the
loss of any benefit under, the creation, modification, cancellation or
acceleration (or the right of modification, cancellation or acceleration) of any
obligations under or the creation of a Lien on any of the properties, rights or
assets (including the Covered Shares) of the Stockholder pursuant to any
Contract binding upon the Stockholder or, assuming (solely with respect to
performance of this Agreement and the transactions contemplated hereby),
compliance with the matters referred to in Section 4(d), under any applicable
Law, rule, regulation, order, judgment or decree to which the Stockholder is
subject or (iii) any change in the rights or obligations of any party under any
Contract legally binding upon the Stockholder, except, in the case of clause
(ii) or (iii) directly above, for any such breach, violation, termination,
default, creation, acceleration or change that would not, individually or in the
aggregate, reasonably be expected to prevent or materially delay or impair the
Stockholder’s ability to perform its obligations hereunder or to consummate the
transactions contemplated hereby, the consummation of the Merger or the other
transactions contemplated by the Merger Agreement.

(f) As of the date of this Agreement, there is no Action pending against the
Stockholder or, to the knowledge of the Stockholder, threatened against the
Stockholder that questions the beneficial or record ownership of the
Stockholder’s Owned Shares or the validity of this Agreement, or that could
reasonably be expected to prevent or materially delay the Stockholder’s ability
to perform its obligations hereunder.

(g) No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission from the Company in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Stockholder.

(h) The Stockholder understands and acknowledges that Parent is entering into
the Merger Agreement in reliance upon the Stockholder’s execution and delivery
of this Agreement and the Stockholder Consent and the representations,
warranties, covenants and other agreements of the Stockholder contained herein.

 

5



--------------------------------------------------------------------------------

5. Certain Covenants of the Stockholder. Except in accordance with the terms of
this Agreement, the Stockholder hereby covenants and agrees as follows:

(a) No Solicitation. Prior to the Termination Date, the Stockholder shall not,
shall cause its subsidiaries and its and its subsidiaries’ respective
Representatives not to, directly or indirectly, (i) initiate, solicit or
knowingly encourage or facilitate any inquiries with respect to, or the making
of, or that could reasonably be expected to lead to, any Company Acquisition
Proposal, (ii) engage in any negotiations or discussions with any Third Party
concerning any Company Acquisition Proposal, or provide access to its
properties, books and records or any confidential or nonpublic information or
data to any Third Party relating to the Company, any of its subsidiaries, any of
the Company Joint Ventures, any Company Project or the Stockholder, or have or
participate in any discussions with any Third Party, in connection with any of
the foregoing, (iii) approve, authorize or enter into any term sheet, letter of
intent, commitment, memorandum of understanding, agreement in principle,
acquisition agreement, merger agreement or other agreement (whether written or
oral, binding or nonbinding) in connection with or relating to any Company
Acquisition Proposal (other than an Acceptable Confidentiality Agreement). The
Stockholder also agrees that, immediately following the execution of this
Agreement, it shall (and shall use reasonable best efforts to cause each of its
subsidiaries and its and their Representatives to) immediately (1) cease any
solicitations, discussions or negotiations with any Third Party in connection
with a Company Acquisition Proposal or any potential Company Acquisition
Proposal and (2) terminate each Third Party’s access to any physical or
electronic data rooms relating to any potential Company Acquisition Proposal.
The Stockholder also agrees that following the execution of this Agreement it
will promptly request each Third Party that has prior to the date hereof
executed a confidentiality agreement that is currently in effect in connection
with a Company Acquisition Proposal or potential Company Acquisition Proposal to
return or destroy all confidential information furnished to such Third Party by
or on behalf of it or any of its subsidiaries prior to the date hereof. The
Stockholder shall promptly (and in any event within one Business Day after the
Stockholder’s knowledge of any such event) notify Parent of the receipt of
(A) any Company Acquisition Proposal after the execution of this Agreement,
(B) any inquiry, proposal, offer or request for information with respect to, or
that could reasonably be expected to result in or lead to, a Company Acquisition
Proposal, or (C) any discussions or negotiations sought to be initiated or
continued with the Stockholder, the Company, any of its subsidiaries or its or
their Representatives concerning a Company Acquisition Proposal, which notice
shall include a summary of the material terms of, and the identity of the Third
Party making, such Company Acquisition Proposal, inquiry, offer, proposal or
request for information and an unredacted copy of any Company Acquisition
Proposal, inquiry, offer, proposal or request for information (including any
proposed transaction agreements (including any drafts thereof and all schedules
and exhibits thereto) relating to any Company Acquisition Proposal) made in
writing (including electronically) and a summary of terms and conditions of any
Company Acquisition Proposal, inquiry, offer, proposal or request for
information not made in writing. Notwithstanding anything in this Agreement to
the contrary, (x) the Stockholder (in its capacity as such) shall not be
responsible for the actions of the Company or its Board of Directors (or any
Committee thereof), any Affiliate of the Company (other than the Stockholder),
or any officers, directors (in their capacity as such), employees and
Representatives of any of the foregoing (the “Company Related Parties”),
including with respect to any of the matters contemplated by this Section 5(a),
(y) the Stockholder (in its capacity as such) makes no representations or
warranties with respect to the actions of any of the Company Related Parties,
and (z) any

 

6



--------------------------------------------------------------------------------

breach by the Company of its obligations under Section 6.1(a) of the Merger
Agreement shall not be considered a breach of this Section 5(a) (it being
understood for the avoidance of doubt that the Stockholder shall remain
responsible for any breach by it or its Representatives (other than any such
Representative that is a Company Related Party) of this Section 5(a)).

(b) Transfer of the Covered Shares.

(i) The Stockholder hereby agrees not to, directly or indirectly, (1) sell,
transfer, pledge, encumber, assign, hedge, swap, convert, gift-over or otherwise
dispose of (including by sale, merger (including by conversion into securities
or other consideration), by tendering into any tender or exchange offer, by
testamentary disposition, by liquidation or dissolution, by dividend or
distribution, by operation of Law or otherwise), either voluntarily or
involuntarily (collectively, “Transfer”), or enter into any Contract, option or
other agreement, arrangement or understanding with respect to the Transfer of
any of the Stockholder’s Covered Shares or (2) take any action that would make
any representation or warranty of the Stockholder contained herein untrue or
incorrect or have the effect of preventing or disabling the Stockholder from
performing its obligations under this Agreement, provided, however, that
(A) from and after the date of the Company Stockholders Meeting at which the
Company Requisite Vote is obtained, the Stockholder and its Affiliates shall be
permitted to Transfer (and enter into any Contract or option with respect to any
such Transfer) all or a portion of the Covered Shares on any two (2) days during
any calendar month, provided, that any such Transfers are executed at a price
equal to or in excess of the lesser of (A) fifteen dollars ($15.00) per share of
Company Common Stock and (B) ninety-six percent (96%) of the most recent closing
price of the Company Common Stock on the securities exchange or market on which
the Company Common Stock is then listed or quoted; provided, further, that
Parent shall not be required to take any actions in order to facilitate any such
Transfer (such shares of Company Common Stock Transferred from time to time, the
“Transferable Amount”) and (B) nothing herein shall prohibit a Transfer (x) up
to 1,849,347 shares of Company Common Stock in the aggregate pursuant to
Section 5.5 of the Stockholder Limited Liability Company Agreement (each, a
“Permitted Redemption”) or (y) to an Affiliate of the Stockholder on the Closing
Date (but prior to the Effective Time), in connection with a
distribution-in-kind of shares of Company Common Stock pursuant to
Section 5.5(e) of the Stockholder Limited Liability Company Agreement (a
“Permitted Transfer”); provided, further, that any Permitted Transfer shall be
permitted only if, as a precondition to such Transfer, the transferee agrees in
a writing, reasonably satisfactory in form and substance to Parent, to assume
all of the obligations of the Stockholder under, and be bound by all of the
terms of, this Agreement. Any Transfer in violation of this Section 5(b) with
respect to the Stockholder’s Covered Shares shall be null and void and the
Stockholder agrees that any such prohibited Transfer may and shall be enjoined.

 

7



--------------------------------------------------------------------------------

(ii) In furtherance of this Agreement, Parent may, on the Stockholder’s behalf,
promptly after the date hereof, cause the Company to enter, or cause the
Company’s transfer agent to enter, a stop transfer order with respect to all of
the Stockholder’s Covered Shares with respect to any Transfer not permitted
hereunder and to include the following legend on any share certificates for the
Stockholder’s Covered Shares: “THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO CERTAIN VOTING AND TRANSFER RESTRICTIONS PURSUANT TO
THAT CERTAIN SUPPORT AGREEMENT, DATED AS OF JULY 6, 2020, BY AND BETWEEN SUNRUN
INC., A DELAWARE CORPORATION, AND 313 ACQUISITION LLC, A DELAWARE LIMITED
LIABILITY COMPANY. ANY TRANSFER OF SUCH SHARES OF STOCK IN VIOLATION OF THE
TERMS AND PROVISIONS OF SUCH SUPPORT AGREEMENT SHALL BE NULL AND VOID AND HAVE
NO FORCE OR EFFECT WHATSOEVER.” The delivery of such securities by the
delivering party shall not in any way affect such party’s rights with respect to
such securities. Notwithstanding the foregoing, in connection with any Transfer
of Transferable Amounts from time to time in accordance with Section 5(b)(i)(A),
the Company shall be permitted to instruct its transfer agent to lift the stop
transfer order with respect to a number of the Stockholder’s shares of Company
Common Stock equal to the Transferable Amount (and remove any restrictive legend
on such shares).

(iii) In the event that the Stockholder intends to undertake a Permitted
Transfer of any of the Stockholder’s Covered Shares, the Stockholder shall
provide notice thereof to Parent and, if the written agreement to be entered
into by the transferee agreeing to be bound by this Agreement pursuant to
Section 5(b) hereof is reasonably satisfactory to Parent, the Company shall be
permitted to instruct its transfer agent to, (i) lift any stop transfer order in
respect of the Stockholder’s Covered Shares to be so Transferred in order to
effect such Permitted Transfer and (ii) re-enter any stop transfer order in
respect of the Stockholder’s Covered Shares to be so Transferred upon completion
of the Permitted Transfer.

(c) Other Actions.

(i) The Stockholder agrees that it shall not, and shall cause each of its
Affiliates not to, become a member of a “group” (as that term is used in
Section 13(d) of the Exchange Act) that it is not currently a part of and that
has been disclosed in a filing on Schedule 13D prior to the date hereof (other
than as a result of entering into this Agreement) with respect to any Covered
Shares or other Company Securities for the purpose of opposing or competing with
the transactions contemplated by the Merger Agreement.

(ii) The Stockholder hereby authorizes Parent to maintain a copy of this
Agreement at either the executive office or the registered office of Parent.

(iii) The Stockholder will not, and agrees to cause the Blackstone Parties not
to, amend, alter, waive, terminate, modify or rescind the Stockholder Consent,
provided, that the foregoing shall in no way limit the Stockholder’s or the
Blackstone Parties’ rights with respect to the Excess Covered Shares, including,
but not limited to, the adoption any resolutions, consents or other approvals in
favor of a transaction other than the transactions contemplated by the Merger
Agreement.

 

8



--------------------------------------------------------------------------------

6. Further Assurances. From time to time, at Parent’s request and without
further consideration, the Stockholder shall execute and deliver such additional
documents and take all such further action as may be reasonably necessary or
reasonably requested to effect the actions and consummate the transactions
contemplated by this Agreement. The Stockholder further irrevocably and
unconditionally agrees not to commence or participate in, and to take all
actions necessary to opt out of any class in any class action with respect to,
any claim, derivative or otherwise, against the Company, Parent or any of their
respective successors and assigns relating to the negotiation, execution or
delivery of this Agreement, the Merger Agreement or the consummation of the
transactions contemplated hereby and thereby, including any action
(i) challenging the validity of, or seeking to enjoin the operation of, any
provision of the Merger Agreement or this Agreement or (ii) alleging breach of
any fiduciary duty of any Person in connection with the negotiation and entry
into the Merger Agreement, this Agreement or the transactions contemplated
hereby or thereby.

7. Public Announcements; Disclosure. The Stockholder shall not, and shall cause
its Representatives not to, directly or indirectly, make any press release,
public announcement or other public communication in respect of this Agreement
or the Merger Agreement or any of the transactions contemplated hereby and
thereby without the prior written consent of Parent, except as required by
applicable federal securities Laws; provided, that the foregoing limitations
shall not apply following any Company Change of Recommendation. The Stockholder
hereby (i) authorizes Parent and the Company to publish and disclose in any
announcement or disclosure required by the SEC (including in the Joint Proxy
Statement and the Registration Statement) the Stockholder’s identity and
ownership of the Covered Shares, the nature of the Stockholder’s obligations
under this Agreement and any other information that Parent or the Company
determines to be necessary in any SEC disclosure document and (ii) agrees as
promptly as practicable to notify Parent and the Company of any required
corrections with respect to any written information supplied by the Stockholder
specifically for use in any such disclosure document.

8. Changes in Capital Stock. In the event of a stock split, stock dividend or
distribution, or any change in Parent’s capital stock by reason of any split-up,
reverse stock split, recapitalization, combination, reclassification, exchange
of shares or the like between the date of this Agreement and the Effective Time,
the terms “Owned Shares”, “Covered Shares”, “Committed Covered Shares”,
“Permitted Redemption” and “Transferable Amount” shall be deemed to refer to and
include such shares as well as all such stock dividends and distributions and
any securities into which or for which any or all of such shares may be changed
or exchanged or which are received in such transaction, in each case subject to
Section 1(b) hereof.

9. Amendment and Modification. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing signed by Parent and the Stockholder.

 

9



--------------------------------------------------------------------------------

10. Waiver. No failure or delay by any party hereto exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies of the
parties hereto hereunder are cumulative and are not exclusive of any rights or
remedies which they would otherwise have hereunder. Any agreement on the part of
a party hereto to any such waiver shall be valid only if set forth in a written
instrument executed and delivered by such party.

11. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by e-mail, by overnight
courier or by registered or certified mail (postage prepaid, return receipt
requested) to the respective parties at the following addresses (or at such
other address for a party as shall be specified by like notice made pursuant to
this Section 11):

if to the Stockholder, to it at:

The Blackstone Group L.P.

345 Park Avenue

New York, NY 10154

Attention: Peter Wallace

Email: wallace@blackstone.com

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Christopher Machera

Email: chris.machera@weil.com

if to Parent, to it at:

Sunrun Inc.

225 Bush Street, Suite 1400

San Francisco, CA 94104

Attention:   Jeanna Steele

                   Sundance Banks

Email:         legalnotices@sunrun.com

with a copy (which shall not constitute notice) to:

Cooley LLP

101 California Street, 5th Floor

San Francisco, CA 94111-5800

Facsimile: (415) 693-2222

Telephone: (415) 693-2190

Email: jleigh@cooley.com; inussbaum@cooley.com

Attention: Jamie Leigh; Ian Nussbaum

 

10



--------------------------------------------------------------------------------

12. No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Parent any direct or indirect ownership or incidence of ownership of
or with respect to the Covered Shares. All rights, ownership and economic
benefits of and relating to the Covered Shares of the Stockholder shall remain
vested in and belong to the Stockholder, and Parent shall have no authority to
direct the Stockholder in the voting or disposition of any of the Covered
Shares, except as otherwise provided herein.

13. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral,
between the parties hereto with respect to the subject matter hereof. Each of
the parties hereto hereby acknowledges and agrees, on behalf of itself, its
Affiliates and each of their respective Representatives, that, in connection
with such party’s entry into this Agreement and agreement to consummate the
transactions contemplated hereby, neither such party nor any of its Affiliates
or any of their respective Representatives has relied on any representations or
warranties except for the representations and warranties of the Stockholder
expressly set forth in Section 4 of this Agreement.

14. No Third-Party Beneficiaries. The Stockholder hereby agrees that its
representations, warranties and covenants set forth herein are solely for the
benefit of Parent in accordance with and subject to the terms of this Agreement,
and this Agreement is not intended to, and does not, confer upon any Person
other than the parties hereto any rights or remedies hereunder, including the
right to rely upon the representations and warranties set forth herein, and the
parties hereto hereby further agree that this Agreement may only be enforced
against, and any Action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against, the Persons expressly named as parties hereto; provided,
however, that the Company shall be a third-party beneficiary of Section 7 of
this Agreement.

15. Governing Law and Venue; Service of Process; Waiver of Jury Trial.

(a) This Agreement and any disputes relating hereto shall be governed by, and
construed in accordance with, the laws of the State of Delaware (without giving
effect to choice of law or conflict of law principles thereof or of any other
jurisdiction that would cause the application of any laws of any jurisdiction
other than the State of Delaware).

(b) Each of the parties hereto irrevocably (i) consents to submit itself to the
personal jurisdiction of the Delaware Court of Chancery and any state appellate
court therefrom within the State of Delaware (unless the Delaware Court of
Chancery shall decline to accept jurisdiction over a particular matter, in which
case, in any Delaware state or federal court within the State of Delaware), in
connection with any matter based upon or arising out of this Agreement or any of
the transactions contemplated by this Agreement or the actions of Parent or the
Stockholder in the negotiation, administration, performance and enforcement
hereof and thereof, (ii) agrees that it will not attempt to

 

11



--------------------------------------------------------------------------------

deny or defeat such personal jurisdiction by motion or other request for leave
from any such court, (iii) agrees that it will not bring any action relating to
this Agreement or any of the transactions contemplated by this Agreement in any
court other than the courts of the State of Delaware, as described above, and
(iv) consents to service being made through the notice procedures set forth in
Section 11. Each party hereto agrees that service of any process, summons,
notice or document by U.S. registered mail to the respective addresses set forth
in Section 11 shall be effective service of process for any suit or proceeding
in connection with this Agreement or the transactions contemplated hereby. Each
party hereto hereby irrevocably waives, and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this Agreement, any claim that it is not personally subject to
the jurisdiction of the above-named courts for any reason other than the failure
to serve process in accordance with this Section 15(b), that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise), and to the fullest extent permitted by applicable Law,
that the suit, action or proceeding in any such court is brought in an
inconvenient forum, that the venue of such suit, action or proceeding is
improper, or that this Agreement, or the subject matter hereof or thereof, may
not be enforced in or by such courts and further irrevocably waives, to the
fullest extent permitted by applicable Law, the benefit of any defense that
would hinder, fetter or delay the levy, execution or collection of any amount to
which the party is entitled pursuant to the final judgment of any court having
jurisdiction. Each party expressly acknowledges that the foregoing waiver is
intended to be irrevocable under the Laws of the State of Delaware and of the
United States of America; provided that each such party’s consent to
jurisdiction and service contained in this Section 15(b) is solely for the
purpose referred to in this Section 15(b) and shall not be deemed to be a
general submission to said courts or in the State of Delaware other than for
such purpose.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF PARENT OR THE STOCKHOLDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF OR THEREOF.

16. Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto in whole or in part (whether by operation of Law or otherwise) without
the prior written consent of the other party, and any such assignment without
such consent shall be null and void. This Agreement shall be binding upon, inure
to the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.

 

12



--------------------------------------------------------------------------------

17. Enforcement. The parties hereto agree that irreparable damage for which
monetary damages, even if available, may not be an adequate remedy, would occur
in the event that the parties hereto do not perform the provisions of this
Agreement (including the Stockholder’s obligations to vote its Covered Shares as
provided in this Agreement) in accordance with its specified terms or otherwise
breach such provisions. The parties hereto acknowledge and agree that the
parties hereto shall be entitled to an injunction, specific performance and
other equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof, without any requirement for the
posting of security, this being in addition to any other remedy to which they
are entitled at law or in equity. Each of the parties hereto agrees that it will
not oppose the granting of an injunction, specific performance and other
equitable relief as provided herein on the basis that (x) either party has an
adequate remedy at law or (y) an award of specific performance is not an
appropriate remedy for any reason at law or equity.

18. Severability. If any term or other provision of this Agreement is found by a
court of competent jurisdiction to be invalid, illegal or incapable of being
enforced by any rule of Law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties hereto as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the fullest extent possible.

19. Counterparts. This Agreement may be executed and delivered (including by
email transmission, “.pdf,” or other electronic transmission) in one or more
counterparts, and by the different parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

20. Interpretation and Construction. When reference is made in this Agreement to
a Section, such reference shall be to a Section of this Agreement unless
otherwise indicated. Whenever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof,” “herein,” “hereby” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant thereto unless
otherwise defined therein. Words of any gender include each other gender and
neuter genders and words using the singular or plural number also include the
plural or singular number, respectively. Any Contract or Law defined or referred
to herein means such Contract or Law as from time to time amended, modified or
supplemented, including (in the case of Contracts) by waiver or consent and (in
the case of Laws) by succession or comparable successor statutes and references
to all attachments thereto and instruments incorporated therein. The word “or”
shall not be exclusive. The word “will” shall be construed to have the same
meaning as the word “shall”. Whenever this Agreement refers to a number of days,
such number shall refer to calendar days unless Business Days are specified. The
word “to the extent” shall mean the degree to which a subject or other thing
extends, and such phrase shall not mean simply “if”. Any deadline or time period
set forth in this Agreement that by its terms ends on a day that is not a
Business Day shall be automatically extended to the next succeeding Business
Day. Each of the parties hereto has participated in the drafting and negotiating
of this Agreement. If an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if it is drafted by all the parties
hereto and without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.

 

13



--------------------------------------------------------------------------------

21. Capacity as a Stockholder. Notwithstanding anything herein to the contrary,
the Stockholder signs this Agreement solely in the Stockholder’s capacity as a
stockholder of the Company, and not in any other capacity and this Agreement
shall not limit or otherwise affect the actions (including the exercise of
fiduciary duties) in accordance with applicable Law of any Affiliate, employee
or designee of the Stockholder or any of its Affiliates in his or her capacity,
if applicable, as an officer or director of the Company or any other Person.

22. Expenses. All fees and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such fees or expenses, whether or not the Merger is consummated.

[The remainder of this page is intentionally left blank.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(where applicable, by their respective officers or other authorized Persons
thereunto duly authorized) as of the date first written above.

 

SUNRUN INC. By:  

/s/ Lynn Jurich

  Name:   Lynn Jurich   Title:   Chief Executive Officer

 

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

313 ACQUISITION LLC By:  

/s/ Peter Wallace

  Name:   Peter Wallace   Title:   Senior Managing Director

 

[Signature Page to Support Agreement]